DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Goldstein et al fails to disclose a sound level identifier, the examiner disagrees. The Goldstein et al reference discloses a sonic signature detection to identify additional noises such as train noises and motorcycle noises; where the type of sonic signature detected is determined whether the acoustic signal is above a noise floor/(threshold level) and which acoustic topic it falls within (paras 0039, 0157).
With regards to applicant’s argument that the combined teachings of Selig and Goldstein et al fail to disclose an indication as to whether the target non-verbal sound or scene presents a health risk or a health benefit, the examiner maintains. The limitation of an indication as to whether the target non-verbal sound or scene presents a health risk or a health benefit is included as a non-select option within a Markush claim language, and as such need not be addressed by the examiner.
With regards to applicant’s argument that the Goldstein et al system fails to disclose being able to output location information of certain detected sounds, the examiner disagrees. Goldstein et al discloses a system where when certain audio signatures are determined, location information is sent/output to appropriate authorities (para 0136: particular sound detection leads to transmission of location to appropriate authorities).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-12 & 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Selig et al, US Patent Pub. 20140334644 A1, in view of Goldstein et al, US Patent Pub. 20100142715 A1.
Re Claim 1, Selig et al discloses a computing device, the computing device comprising: a location data processing module configured to receive location data from a location sensor of the computing device and output location information of an environment (para 0042: location sensor able to pick up location information of device); a sound data processing module configured to receive audio data from a microphone of the computing device and configured to automatically output audio information relating to one or more non-verbal sounds of an environment of the computing device captured by the microphone (paras 0042, 0053: microphone able to sense ambient/environmental noise around the device where ambient/environmental noise includes verbal and non-verbal sounds); and an augmentation module configured to: receive the location information and the audio information (para 0063: information sensed by location sensors and microphone sensors are used to trigger augmented output audio of a listening device); generate augmented location data, the augmented location data comprising the location information of the environment and the audio information captured by the microphone at the environment (para 0046: Selig teaches where an audio sharing social network where audio playback preferences are shared amongst users, where the audio preferences are added to and stored on a database as users make adjustments to the preferences over time. Therefore, users can make adjustment to audio preferences based on their location (i.e. new location, change of location) and stored said new audio preferences on a database for other user’s to later retrieve when they are in the same type of location, implying that the location has been augmented because it is a new location with new audio preferences (audio preferences for this new location could be more intense(augmented) because the environment noise in this new location might have been more intense(augmented))) and an associated that associates said audio information with said location information (paras 0045-0049: user profile settings stored in a database are associated with a particular sound, particular location with particular environment/ambient noise within said location); and output the augmented location data for storage in a data store (para 0046: Selig teaches where an audio sharing social network where audio playback preferences are shared amongst users, where the audio preferences are added to and stored on a database as users make adjustments to the preferences over time. Therefore, users can make adjustment to audio preferences based on their location (i.e. new location, change of location) and stored said new audio preferences on a database for other user’s to later retrieve when they are in the same type of location, implying that the location has been augmented because it is a new location with new audio preferences (audio preferences for this new location could be more intense(augmented) because the environment noise in this new location might have been more intense(augmented))), wherein the data store is configured to allow a user to query the data store to access said augmented location data (para 0050: stored settings for a particular user enables a user when utilizing the system to select settings for said particular user to apply); but fails to disclose wherein the audio information comprises a sound recognition identifier indicating a target non-verbal sound or scene that has been recognized based on an acoustic modeling step applied to the audio data; wherein the audio information further comprises audio measurement data associated with the target non-verbal sound or scene, wherein the audio measurement data comprises one or more of: (i) a sound level value associated with the target non-verbal sound or scene; (ii) a sound level identifier indicative of the sound level of the target non-verbal sound or scene; (iii) an indication as to whether the target non-verbal sound or scene presents a health risk or a health benefit; (iv) a descriptor indicating an effect of an audio feature associated with the target non-verbal sound or scene; and (v) a descriptor recommending a user action to be taken in view of an audio feature associated with the target non-verbal sound or scene. However, Goldstein et al discloses a system that teaches the concept of training a GMM for modeling, with parameters stored in memory for the particular GMM and used for reference when attempting to recognize sound signatures in ambient sound, whereby the GMM is then used to recognize sound signatures during ambient sound monitoring (Goldstein et al, para 0112: ambient sounds include non-verbal sounds such as gun shots as emphasized in para 0161) and also further teaches where they measure sound pressure levels of a particular floor in a building to obtain information regarding high wind noises during certain times and how they are perceived within said floor of the building (Goldstein et al, para 0157: whereby (ii) sound level identifier indicative of the sound level of the target non-verbal sound or scene is selected from the Markush claim language; para 0039: a sonic signature detection to identify additional noises such as train noises and motorcycle noises; where the type of sonic signature detected is determined whether the acoustic signal is above a noise floor/(threshold level) and which acoustic topic it falls within). It would have been obvious to modify the Selig et al system such that it utilizes a GMM modeling technique to recognize the ambient sounds within the environment, including non-verbal sounds as taught in Goldstein et al for the purpose of being able to extract features then GMM is created to model the statistics of the features instead of saving the entire acoustic sound waveform in memory for comparative purposes.
Re Claim 5, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the audio information comprises a time identifier associated with said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time).
Re Claim 6, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 5, wherein time identifier comprises at least one of: a start time of said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time); an end time of said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time); and a duration of said one or more of a non-verbal sound event and a scene (Selig et al, para 0053: time of day being identified by a time of day identifier, wherein the time of day could naturally identifier a start time and an end time which implies the system knows the time duration).
Re Claim 7, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the audio information comprises a date identifier indicating a day on which the audio data is captured (Selig et al, para 0075: date).
Re Claim 8, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the location information comprises a location identifier (Selig et al, para 0043: identifying a location, whereby location identifier is selected from the Markush claim language; para 0053: location being able to be identified).
Re Claim 9, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 8, wherein the location information comprises the location identifier (Selig et al, para 0043: identifying a location; para 0053: location being able to be identified), and the location data processing module is configured to obtain said location identifier by querying the data store with the location data, and in response, receiving the location identifier from the data store (Selig et al, para 0050: location is identified when audio preference associated with a particular location is selected from storage when said ambient/environmental sound closely matches said location).
Re Claim 10, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the location data processing module is configured to continuously output location information based on location data received from the location sensor (Selig et al, para 0042: location sensor able to pick up location information of device).
Re Claim 11, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the sound data processing module is configured to control the output of location information from the location data processing module (Selig et al, para 0050: location is identified when audio preference associated with a particular location is selected from storage when said ambient/environmental sound closely matches said location).
Re Claim 12, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 11, wherein the sound data processing module is configured to control the location data processing module to output location information in response to detecting that one or more target sound or scene that has been recognised based on the audio data (Goldstein et al, para 0136: particular sound detection leads to transmission of location to appropriate authorities).
Re Claim 14, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the computing device further comprises a data store interface controller, and the data store; wherein the augmentation module is configured to output the augmented location data to the data store interface controller for storage in the data store (Selig et al, para 0039: hearing profile which is based on device location, ambient noise etc can be stored).
Re Claim 15, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the augmentation module is configured to output the augmented location data to a remote device, the remote device comprising a data store interface controller and the data store (Selig et al, para 0039: hearing profile which is based on device location, ambient noise etc can be stored; whereby storage is placed in a remote server for later retrieval as highlighted in para 0042).
Re Claim 16, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the data store interface controller is configured to receive a query from a user device (Selig et al, para 0069: interface with prompts stored in the audio device or a remote database).
Re Claim 17, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the computing device is a smart phone (Selig et al, para 0070: smartphone is selected from the Markush claim language).
Claims 18-19 have been analyzed and rejected according to claim 1.
Re Claim 20, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 1, wherein the audio measurement data further comprises a sound level value associated with the target non-verbal sound or scene (Goldstein et al, paras 0039, 0157: a sonic signature detection to identify additional noises such as train noises and motorcycle noises; where the type of sonic signature detected is determined whether the acoustic signal is above a noise floor/(threshold level) and which acoustic topic it falls within).
Claim 21 has been analyzed and rejected according to claims 1 & 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Selig et al, US Patent Pub. 20140334644 A1 and Goldstein et al, US Patent Pub. 20100142715 A1, as applied to claim 11 above, and further in view of Suplee, III et al, US Patent Pub. 20130329023 A1.
Re Claim 13, the combined teachings of Selig et al and Goldstein et al disclose the computing device of claim 11, but fail to explicitly disclose wherein the sound data processing module is configured to control the location data processing module to not output location information in response to detecting that one or more target sound or scene has been recognised based on the audio data. However, Suplee, III et al teaches the concept of being able to enable/disable audio pick up based on location where audio pick up in certain locations could be disabled for privacy (Suplee, III et al, para 0033). Since the present application teaches that the location information is not output for location privacy reasons, it would have been obvious to modify the Selig et al system such that privacy is enabled for certain locations as taught in Suplee, III et al for the purpose of enabling privacy within the system. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                          			11/16/2022